FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                            July 28, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 16-2250
                                                  (D.C. No. 2:15-CR-00123-KG-1)
ANDRES GARCIA-DAMIAN, a/k/a                                   (D.N.M.)
Damian Andres Garcia,

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, EBEL and LUCERO, Circuit Judges.
                 _________________________________

      Andres Garcia-Damian appeals his 46-month sentence for illegal reentry.

Exercising jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), we affirm.

                                           I

      Garcia-Damian is a Mexican citizen. On March 25, 2015, he pled guilty to one

count of illegal reentry after removal in violation of 8 U.S.C. § 1326. Prior to his

removal, Garcia-Damian lived in Texas for approximately eleven years. In August

2012, he pled guilty to a domestic violence assault charge involving his wife, for

which he received a 45-day sentence. And in November 2013, he pled guilty to one


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
count of Indecency With a Child – Sexual Contact, which is a second degree felony

in Texas. He received a deferred sentence of six years’ probation. This conviction

stemmed from approximately eight instances of Garcia-Damian asking his eight-year-

old stepdaughter to sit on his lap and rubbing her private area with his hand over her

clothes. As a result of this conviction, Garcia-Damian was removed to Mexico in

June 2014. Four months later he was apprehended in New Mexico, leading to the

current illegal reentry charge.

      Applying the 2014 version of the Sentencing Guidelines, a Presentence

Investigation Report (“PSR”) calculated Garcia-Damian’s total offense level at 21,

with a criminal history category of III, for an advisory Guidelines range of 46-57

months’ imprisonment. The total offense level was calculated using a base offense

level of eight, a sixteen-level enhancement for removal following a felony conviction

for a crime of violence under U.S.S.G. § 2L1.2(b)(1)(A)(ii) (2014), and a three-level

reduction for acceptance of responsibility. Garcia-Damian’s criminal history

category was based on his prior assault and indecency charges, and the fact that he

committed the illegal reentry offense while on probation. See § 4A1.1(c), (d) (2014).

The PSR recommended a within-Guidelines sentence.

      Garcia-Damian moved for a downward variance on the grounds that his wife

and stepdaughter, who were the victims of his prior crimes, supported him. He also

filed an objection to the PSR’s sixteen-level enhancement, arguing that it should not

apply because his indecency offense did not qualify as a “crime of violence” under

the applicable Guideline.

                                           2
      At sentencing, the district court denied Garcia-Damian’s requested variance

after considering the motion, counsels’ statements at the hearing, and two letters of

support written by his wife and stepdaughter. The court concluded that it was “not

inclined to grant a variance based on that motion or any other basis that you might

have in mind.” However, it continued the hearing to allow further briefing on the

PSR objection. At the continued hearing, the district court heard oral argument from

both parties and an allocution statement from Garcia-Damian. It then overruled

Garcia-Damian’s objection to the PSR and imposed a 46-month sentence, stating:

      I’m finding that the [indecency] conviction in the defendant’s [PSR], . .
      . and the 16-level enhancement . . . are appropriate and applicable in this
      particular case as a crime of violence, so the objection is overruled.

      I reviewed the entirety of the [PSR] as well as the factual findings, all of
      . . . Mr. Garcia’s criminal history, I’ve considered the sentencing
      guideline applications and the factors in 18 United States Code Section
      3553(a)(1) through (7).

      The offense level is 21, the criminal history category is III, the range is
      46 to 57 months.

      I note that the defendant, Mr. Garcia, reentered the United States
      unlawfully after he had been deported, and that was after being
      convicted of a felony crime of violence.

Garcia-Damian now appeals both the procedural and substantive reasonableness of

his sentence.1



      1
         Garcia-Damian’s original counsel failed to file an appeal. In a subsequent 28
U.S.C. § 2255 proceeding, the district court determined that counsel was ineffective
for failing to consult with Garcia-Damian about his desire to appeal. Consequently,
final judgment was vacated and re-entered to permit the timely filing of this direct
appeal.
                                           3
                                             II

       On appeal, Garcia-Damian asserts a series of procedural reasonableness

challenges that he did not raise before the district court. Accordingly, we review for

plain error and will reverse only if there is “(1) error, (2) that is plain, (3) which

affects substantial rights, and (4) which seriously affects the fairness, integrity, or

public reputation of judicial proceedings.” United States v. Romero, 491 F.3d 1173,

1176-78 (10th Cir. 2007). A district court commits procedural error by “failing to

calculate (or improperly calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors, selecting a sentence

based on clearly erroneous facts, or failing to adequately explain the chosen

sentence.” Gall v. United States, 552 U.S. 38, 51 (2007).

       Garcia-Damian argues that the district court failed to adequately explain its

sentence and its rejection of his motion for a downward variance. When imposing a

within-Guidelines sentence, a court must state “the reasons for its imposition of the

particular sentence.” § 3553(c). However, our circuit has repeatedly stated that

§ 3553(c) requires only that a district court provide “a general statement noting the

appropriate guideline range and how it was calculated.” United States v. Ruiz-

Terrazas, 477 F.3d 1196, 1202 (10th Cir. 2007) (quotations omitted). “[T]his general

statement need involve no ritualistic incantation to establish consideration of a legal

issue, nor do we demand that the district court recite any magic words to prove that it

considered the various [§ 3553(a)] factors . . . .” Id. (quotations omitted).



                                             4
      In Ruiz-Terrazas, we reviewed the rejection of a downward variance motion

and a sentencing explanation that is almost identical to that provided by the district

court below. We concluded “the district court committed no error at all.” Id. at

1199. Thus, although we agree that “a more detailed sentencing explanation can

often prove beneficial, even if it is not mandatory,” id. at 1202, in light of the

substantially similar explanation deemed sufficient in Ruiz-Terrazas, we cannot say

that any error the district court might have committed in this case was plain.2

      Garcia-Damian also argues that the district court erroneously presumed the

applicable Guidelines range was reasonable. Unlike appellate courts, district courts

“do[] not enjoy the benefit of a legal presumption that the Guidelines sentence should

apply.” Rita v United States, 551 U.S. 338, 351 (2007). However, Garcia-Damian

has failed to show that the district court committed such an error. The court never

expressly applied such a presumption, and Garcia-Damian has not identified a case in

which this court found reversible error without an express application. See, e.g.,

      2
         None of the cases Garcia-Damian references affect this conclusion. First,
United States v. Brown, 654 F. App’x 896 (10th Cir. 2016) (unpublished), involved
an outside-Guidelines sentence and is thus inapposite. See United States v. Fraser,
647 F.3d 1242, 1246 (10th Cir. 2011) (noting sentencing court’s explanatory
obligation differs for outside-Guidelines sentences). Second, because we concluded
that the sentencing explanation in United States v. McComb, 519 F.3d 1049 (10th
Cir. 2007), “met[] and exceeded” the legal requirement, id. at 1055, that case does
not purport to set the floor for a legally sufficient sentencing explanation, id. at 1056
(“[W]e have upheld sentences that have done far less to address a defendant’s request
for a different sentence.”). Finally, in United States v. Sanchez-Juarez, 446 F.3d
1109 (10th Cir. 2006), we remanded because the district court did not mention the
§ 3553(a) factors and the record provided “no indication” that it had considered them.
Id. at 1116. In contrast, the district court in this case entertained Garcia-Damian’s
variance motion and oral argument from both parties about the § 3553(a) factors, and
it stated that it had considered the factors before imposing a final sentence.
                                            5
United States v. Conlan, 500 F.3d 1167, 1168-69 (10th Cir. 2007) (district court

noted “the presumption of reasonableness of the guidelines” at sentencing).

“[A]bsent some indication in the record suggesting otherwise,” we presume that

sentencing courts “know the law and apply it in making their decisions.” Ruiz-

Terrazas, 477 F.3d at 1201 (quotations omitted).

      Finally, Garcia-Damian asserts that the district court committed error by

failing to apply § 4A1.3(b)(1) of the Guidelines, which allows for a downward

departure if the defendant’s “criminal history category substantially over-represents

the seriousness of the defendant’s criminal history” or likelihood of recidivism.

However, Garcia-Damian did not move for a downward departure on this basis, and

he provides no case law to support the proposition that a district court commits

procedural error by failing to grant an unrequested discretionary departure.

Accordingly, we discern no plain error. See United States v. Sierra-Castillo, 405

F.3d 932, 938 (10th Cir. 2005) (“The defendant has the burden of proving entitlement

to a downward departure.”).

                                           III

      We next review the substantive reasonableness of Garcia-Damian’s sentence.

“[S]ubstantive reasonableness addresses whether the length of the sentence is

reasonable given all the circumstances of the case in light of the factors set forth in

18 U.S.C. § 3553(a).” United States v. Huckins, 529 F.3d 1312, 1317 (10th Cir.

2008) (quotation omitted). We review the substantive reasonableness of “all

sentences—whether inside, just outside, or significantly outside the Guidelines

                                            6
range—under a deferential abuse-of-discretion standard.” Gall, 552 U.S. at 41. A

within-Guidelines sentence is presumptively reasonable. Gambino-Zavala, 539 F.3d

at 1232. We will “deem a sentence unreasonable only if it is arbitrary, capricious,

whimsical, or manifestly unreasonable,” United States v. Gant, 679 F.3d 1240, 1249

(10th Cir. 2012) (quotation omitted), and “we will reverse a determination only if the

court exceeded the bounds of permissible choice, given the facts and the applicable

law in the case at hand,” McComb, 519 F.3d at 1053 (quotation omitted).

      Garcia-Damian’s substantive reasonableness challenge is two-fold: he

contends that the district court failed to accord proper weight to mitigating § 3553(a)

factors, and that subsequent amendments to the Guidelines demonstrate the

unreasonable severity of his sentence. Regarding the § 3553(a) factors, Garcia-

Damian argues that a below-Guidelines sentence was warranted due to his minimal

criminal history, significant ties to the United States, family support, and cultural

assimilation, and because the facts of his prior convictions are “not as serious” as

other violent offenses. But under our deferential standard of reasonableness review,

mere disagreement with the manner in which the district court weighed the § 3553(a)

factors is not enough to reverse a sentence. Gall, 552 U.S. at 51. “Instead, we must

give due deference to the district court’s decision that the § 3553(a) factors, on a

whole, justify the [sentence].” United States v. Smart, 518 F.3d 800, 808 (10th Cir.

2008) (quotation omitted). We do not perceive any abuse of discretion in the district

court’s weighing of these factors.



                                            7
      We are sympathetic to Garcia-Damian’s argument that his sentence is unduly

harsh, as demonstrated by subsequent Guideline amendments lowering his applicable

range to 10-16 months. However, he does not assert that these amendments have

been made retroactive by the Sentencing Commission or offer any other argument

that would permit us to find substantive unreasonableness based solely on non-

retroactive amendments.3 Our circuit has cast doubt on the notion that such

amendments warrant resentencing. See Vasquez-Alcarez, 647 F.3d at 979 (rejecting

argument that a proposed—but not yet adopted—amendment can be used to find

substantive unreasonableness, and noting that, even if adopted, the amendment

“would not apply retroactively unless the Commission says it does”). At least one

unpublished opinion has explicitly rejected defendant’s argument. United States v.

Rodriguez-Garcia, 459 F. App’x 754, 757-58 (10th Cir. 2012) (unpublished)

(concluding it is “beyond our authority” to remand based on non-retroactive

Guideline amendment, and observing that the court would decline to do so even if

permissible because such remand would interfere with the “Sentencing Commission’s

prerogative” of determining retroactivity (quotation omitted)). Accordingly, we

cannot conclude that Garcia-Damian’s sentence was substantively unreasonable due

to the Guideline amendments.



      3
        In a “sharply criticized” opinion, United States v. Vasquez-Alcarez, 647 F.3d
973, 980 (10th Cir. 2011), the First Circuit has suggested resentencing may be
appropriate in this situation. See United States v. Godin, 522 F.3d 133, 136 (1st Cir.
2008). Because Garcia-Damian does not cite Godin or argue for adoption of its
analysis, we offer no views as to the validity of its approach.
                                          8
                                 IV

For the foregoing reasons, the district court is AFFIRMED.


                                   Entered for the Court


                                   Carlos F. Lucero
                                   Circuit Judge




                                  9